Citation Nr: 0523905	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for hearing loss, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to April 1969.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New York, New 
York, in September 2001.  In a January 2004 Statement of the 
Case (SOC), the rating for hearing loss was increased to 10 
percent, for the period from November 14, 2000, through 
December 17, 2003, and then reduced to 0 percent thereafter.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected hearing loss is 
manifested by, at worst, level VI hearing impairment for the 
left ear and level II hearing impairment for the right ear, 
for the period of November 17, 2000, through December 17, 
2003.

3.  The veteran's service-connected hearing loss is 
manifested by, at worst, level I hearing impairment for both 
ears from December 18, 2003.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.85, Diagnostic 
Code 6100, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b)(2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent notice to the veteran by correspondence 
dated in November 2003.  This letter addressed the 
requirements to establish a claim for increase, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any additional 
evidence that was relevant to the case.  As of this date, the 
veteran has not indicated the presence of any information 
which the VA has not obtained.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

While the notice was not provided prior to the decision on 
appeal, it was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Under the facts of this 
case, the claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  The Board finds that in this case 
the delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after the notice was 
provided.  See  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the January 2004 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding this case, as 
well as the reasons for the determinations made with respect 
to his claim.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records, VA treatment records, and VA examination reports.  
When filling out his substantive appeal (VA Form 9), the 
veteran waived his right to a hearing before the Board.  
Thus, the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

Service connection for mastoiditis with hearing loss was 
established by an October 1977 rating decision, and a zero 
percent evaluation was assigned.  The veteran requested an 
increased evaluation in November 2000.

On the VA audiological examination conducted in February 
2001, puretone thresholds, in decibels, were as follows:






HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
50
40
25
40
45
38
LEFT
60
70
70
80
85
73

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 94 percent in the left ear.  
During the examination, the veteran reported recurrent ear 
infections and drainage.  He also reported pain and pressure, 
greater in the right ear.  Based on the information obtained 
during the examination, the examiner concluded that the 
veteran had mild to moderate conductive hearing loss in the 
right ear through 1000 hertz.  The veteran's right ear was 
then noted as "within normal limits" in the 2000 hertz 
range, with mild to severe conductive hearing loss in the 
higher frequencies.  The left ear showed moderate to severe 
mixed loss through 6000 hertz.  Loss in higher frequencies 
was characterized as "profound."

An outpatient audiological evaluation in February 2001 
revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
35
\
50
LEFT
75
70
60
\
75

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The veteran's history of ear surgery 
was noted, as was the current drainage and blockages in his 
ears.  The veteran reported that his left ear hearing was 
worse.  He was found to have mild sloping to severe mixed 
hearing loss in his right ear and moderately-severe to severe 
mixed loss in his left ear.

In March 2001, the veteran underwent a left 
tympanomastoidectomy and a left ossicular chain 
reconstruction with partial ossicular reconstruction 
prosthesis.  This surgery was performed to address the 
veteran's chronic left otitis media and ossicular chain 
disruption.  The surgery report indicates that the veteran 
tolerated the procedure well.

In July 2001, the veteran underwent another outpatient 
audiology evaluation.  Test results reveal puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
35
\
60
LEFT
70
55
55
\
65

Speech audiometry revealed speech recognition ability of 100 
percent both ears.  As a result of this information, the 
examiner determined that the veteran's right ear had mild to 
severe mixed hearing loss in all tested frequencies.  The 
veteran's left ear was determined to have moderate to severe 
mixed hearing loss in the frequencies that were tested.  In 
August 2001, a clinician noted that the audiological results 
revealed a slight improvement in air conduction.

Treatment records from November 2001 indicate the veteran was 
fitted with hearing aids.  Progress notes from February 2002 
indicate the veteran's left ear is well healed, with a 
somewhat retracted tympanic membrane.  Subsequent records 
from February 2003 indicate the veteran's right auditory 
canal was normal, with a "somewhat thickened" tympanic 
membrane and the left ear was clean and did not demonstrate 
cholesteatoma or infection.

On the VA audiological examination in December 2003, puretone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
35
25
25
35
55
35
LEFT
35
25
35
50
45
39

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  The 
veteran informed the examiner that he was experiencing 
decreased hearing.  The veteran's surgical history was noted, 
as was the tube in his right ear.  Based on puretone 
audiometry, the examiner concluded that the veteran has mild 
to severe mixed hearing loss in his right ear and mild to 
moderate hearing loss in his left ear.

Through an informal hearing, the veteran contends that he 
should be entitled to a compensable evaluation for hearing 
loss because he now wears hearing aids.

Analysis

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

While the Board must considered the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2; Schafrath, supra, the regulations do not 
give past medical reports precedent over current findings.  
Where entitlement to compensation has already been 
established, and increase in disability rating is the issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's hearing loss is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85-4.86.  Current VA 
rating criteria for the evaluation of hearing loss disability 
provide ratings from zero (noncompensable) to 100 percent, 
based on the results of controlled speech discrimination 
tests together with the results of puretone audiometry tests 
which average puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86.  
The evaluation of hearing impairment applies a rather 
structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An exceptional patterns of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

The veteran is currently rated for his bilateral hearing loss 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  The 
veteran was assigned separate ratings for two periods by the 
January 2004 SOC.  A rating of 10 percent was assigned, 
effective the date of filing on November 17, 2000, and a non-
compensable rating was assigned, effective the date of the 
veteran's most recent VA examination on December 18, 2003.  

As will be explained below, the Board finds that the veteran 
is not entitled to ratings in excess of those previously 
assigned.  

For the period from November 17, 2000 through December 17, 
2003, the RO assigned a 10 percent rating based on 
audiological findings during this period.  The veteran's 
February 2001 VA audiology examination results show an 
average impairment of 38 decibels in the right ear and 73 
decibels in the left, with speech recognition scores of 88 
percent in the right ear and 94 percent in the left.  

The Board notes that the veteran meets the criteria for an 
exceptional pattern of hearing impairment in his left ear, as 
all four specified left ear frequencies are greater than 55 
decibels.  See 38 C.F.R. § 4.86 (2004).  Applying the 
audiology findings to both Table VI and Table VIA, results in 
a Roman numeral designation of III and VI, respectively, for 
the left ear.  38 C.F.R. § 4.85(h).  Clearly, Table VIA 
yields in the more favorable result.  Applying the veteran's 
right ear puretone threshold average of 38 decibels, in 
conjunction with his speech discrimination percentage of 88, 
yields a Roman numeral designation of II under Table VI.  
Applying the left ear designation of VI with the right ear 
designation of II, to Table VII, results in a disability 
rating of 10 percent.  

There is no other evidence of record which would warrant 
consideration of a higher rating under 38 C.F.R. § 4.85 or 
4.86.  The other audiological results do not include 
thresholds at 3000 hertz, and cannot be utilized for rating 
purposes.  Viewing the facts of this case in light of the 
applicable rating codes, the Board finds that the veteran is 
entitled to a rating of 10 percent, but not higher for the 
period of November 17, 2000 through December 17, 2003.

As noted above, effective December 18, 2003, the date of the 
most recent VA audiological examination, the RO assigned a 
noncompensable rating for the veteran's hearing loss.  The 
December 2003 examination revealed that the veteran did not 
have the requisite puretone thresholds to warrant 
consideration under 38 C.F.R. § 4.86 (2004); that is, only 
one of the puretone thresholds in the applicable frequencies 
was greater than 55 decibels in either ear, nor were the 
other requirements met.  Thus, his audiological findings must 
be applied to Table VI.

His right ear puretone threshold average was 35 decibels.  
This, coupled with a speech discrimination score of 92 
percent, warrants designation of Roman numeral I.  38 C.F.R. 
§ 4.85(h), Table VI (2004).  As for the left ear, the 
veteran's average puretone threshold was 39 decibels.  
Combining this average with the veteran's left ear speech 
discrimination of 92 percent, the veteran's left ear hearing 
is designated Roman numeral I as well.  Id.  Applying these 
designations to Table VII, results in a noncompensable 
rating.  38 C.F.R. § 4.85(h), Table VII, Diagnostic Code 6100 
(2004).

A review of all other evidence of record does not yield any 
information which would otherwise entitle the veteran to a 
higher rating.  Viewing the facts of this case in light of 
the applicable rating codes, the Board finds that the veteran 
is not entitled to a compensable rating on or after December 
18, 2003.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hearing loss 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected hearing loss, interferes markedly with employment 
(i.e., beyond that contemplated in the assigned rating), 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


